Citation Nr: 1333285	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active duty service from May 1963 to May 1965. The Veteran died in 2006. The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The appellant did not request a hearing before the Board. 

In June 2011, the Board remanded the appeal to the Appeals Management Center (AMC) for development. In the same document, the Board referred the issue of whether there was clear and unmistakable error (CUE) in the denial of service connection for defective hearing in the right ear by rating decision in June 1978 to the Agency of Original Jurisdiction (AOJ). The AOJ has not taken action on this claim. Therefore, the Board again refers the issue to the AOJ for adjudication.


FINDINGS OF FACT

1. The Veteran died in 2006. His death certificate lists the cause of death as a self-inflicted gunshot wound to the head.

2. At the time of the Veteran's death, the Veteran was not in receipt of service connection for any disability.

3. The evidence does not establish that a disability incurred in or aggravated by his service was either the principal or a contributory cause of the Veteran's death.



CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify an appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the appellant prior to the initial adjudication of his or her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA satisfied its duty to notify the Veteran by issuing a notice letter in April 2012. In that letter, VA informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the appellant was expected to provide; and the specific information required by Hupp. VA sent this required VCAA notice letter after initially deciding the appellant's claim; the April 2012 letter was thus untimely. VA cured this timing defect later, however, by readjudicating the appellant's claim in a Supplemental Statement of the Case issued in August 2012. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records and reports of post-service medical treatment. In her November 2007 Substantive Appeal to the Board, the appellant stated that the Veteran was treated in November 2003 at a private facility called "Forsyth Hospital." Subsequently, in June 2011, the AMC issued a VCAA notice letter to the appellant, explaining how VA would procure records from private examiners if she were to return the attached release and authorization forms. 

In July 2011, the appellant returned a VCAA notice response, indicating that she had no further evidence to provide. In April 2012, VA issued another VCAA notice letter to the Veteran, with attached authorization and release forms, but the appellant did not respond to this letter. The duty to assist in the development and the adjudication of claims is not a one-way street. If an appellant wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). As the VA has taken all reasonable steps to procure records not already in the claims file, the Board finds that an additional remand to seek procurement of those records would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether medical opinion evidence should be obtained, but finds it not necessary in this matter. As will be explained below, the Veteran was discharged from service in May 1964. The service treatment records contain no indication that the Veteran experienced any mental or cardiovascular disorders during service. The evidence indicates that the Veteran died due to a self-inflicted gunshot wound to the head in July 2006. The treatment evidence of record, to include all VA treatment records, indicates that the Veteran experienced mental disorder symptomatology, diagnosed mostly as vascular dementia, beginning with the onset of heart trouble in 2002. Four days after the Veteran's death, the appellant told a VA social worker that the Veteran did not appear depressed or otherwise abnormal prior to his death, with the exception of some noted dizziness. At that time, the appellant indicated that the Veteran might have been depressed due to the recent death of his mother and hospitalization of his son due to Chron's disease. 

In the July 2006 claim for service connection for the cause of the Veteran's death, the appellant wrote that the Veteran's death was caused by "depression." Subsequently, in a November 2007 statement, included with her substantive appeal to the Board, the appellant wrote that the Veteran had "PTSD and/or, I believe other associated, related, or inferred diseases." The appellant wrote that the Veteran had "nightmares and flashbacks" prior to his death. She also indicated that the Veteran's brother saw him "fighting a horse" in the living room in 2003. As will be explained below, the appellant's statements, indicating that the Veteran's mental disorder symptoms were somehow related to service, were made solely in pursuit of her claim for VA benefits and are so inconsistent with the other evidence of record, to include the appellant's own statements, as to lack credibility. See Caluza v. Brown, 7 Vet. App. 498, 506 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

Moreover, the record clearly indicates that the Veteran developed mental disorder symptomatology unrelated to service over four decades after his discharge from service, around the time he developed heart problems unrelated to service. 
Under these circumstances, there is no duty to provide a medical opinion in this case because there is no competent and credible evidence indicating that the Veteran's death may be related to service or a disorder caused by the Veteran's service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Veteran's Cause of Death

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4). It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R. § 3.312(c). See, e.g., Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in DIC claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511-12; see Madden v. Gober, 
125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for death benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. 
§ 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection for the cause of the Veteran's death. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's appeal.

The preponderance of the evidence weighs against service connection for the cause of the Veteran's death and the appeal will be denied. 

In a May 1963 service induction examination report, a service examiner noted that the Veteran's physical and mental conditions were normal, except for a scar of the first finger of the right hand and some noted right ear high frequency hearing loss symptomatology. The Veteran's service treatment records contain no notation indicating treatment for diagnosis for psychiatric or cardiovascular disorder symptomatology. In a March 1965 service discharge examination report, a service examiner noted that the Veteran's physical and mental conditions were normal, except for a scar of the first finger of the right hand and some noted high frequency hearing loss symptomatology. At the time of his discharge examination, the Veteran's blood pressure was 118 mm Hg over 88 mm Hg. 

Post-service, in a June 2002 VA treatment record, a VA examiner noted that a depression screening was negative.

In a January 2003 private treatment record, a private examiner noted that the Veteran was experiencing a depressed mood.

In a March 2003 VA treatment record, a VA examiner noted that the Veteran had experienced a myocardial infarction and had undergone a cardiac catheterization procedure in December 2002. The VA examiner noted that the Veteran experienced both psychosis and hallucinations at the time of his admission to the hospital for treatment of the infarction. At the time, the Veteran thought that the chest pains he was experiencing were related to gastroesophageal reflux disorder (GERD). Even though the VA examiners noted that they had tried to explain to the Veteran that his chest pains were related to a cardiac disorder, they noted that the Veteran still believed that he had chest pains related to GERD.

In an additional March 2003 VA psychiatry inpatient consultation report, the Veteran reported experiencing a depressed mood since the onset of his GERD symptoms six months prior to the interview. The Veteran stated that he used to be active, but could no longer hunt or fish due to his physical condition. The Veteran indicated that he spent most of his time at home, lying on the couch and watching television. The Veteran stated that he had trouble sleeping due to acid reflux, and felt hopeless and helpless due to the disorder. The Veteran stated that he had difficulty with memory and concentration since he had a "stroke" three months prior to the interview. The VA examiner noted that it was not clear what the Veteran was referring to when mentioning his "stroke." The Veteran denied having any previous psychiatric problems, except for experiencing a 10-year history of alcoholism before quitting in 1970. Upon examination of a CT scan of the brain, the VA examiner noted non acute intracranial findings. The VA examiner diagnosed, in pertinent part, (Axis I) cognitive impairment, not otherwise specified (NOS); depression NOS; a history of remote alcohol dependence, in full remission; (Axis III) coronary artery disease; GERD; (Axis IV) retired, chronic heartburn, and chronic heart disease. The VA examiner concluded that the Veteran was obviously depressed and that his main stressor was discomfort from his GERD. 

Additional March 2003 VA treatment records indicate subsequent treatment for the Veteran's heart disorder, to include re-stenting and brachytherapy.

Subsequent treatment records indicate treatment for cardiac disorder and GERD symptomatology. These records contain no notation indicating a relationship between these disorders and the Veteran's service. 

In an April 2004 VA treatment record, the Veteran indicated that his memory sometimes would go "blank," and that he would often start to discuss something prior to losing focus. The Veteran indicated that these problems began during his twenties, but the appellant, who was with him, indicated that the problems began in June 2002, several months prior to the Veteran's December 2002 heart attack. The appellant indicated that the Veteran had steadily declined since the heart attack. The Veteran stated that he had been depressed and anxious for approximately one year secondary to his declining health. The Veteran stated that he was hospitalized for alcohol abuse in the 1970s. The VA examiner noted that the Veteran had diagnoses of coronary artery disease, GERD, hyperlipidemia, unstable angina, bilpolar II disorder, and depression. After testing, the VA examiner diagnosed (Axis I) dementia of the Alzheimer's type, with early onset, without behavioral disturbance; (Axis III) Alzheimer's disease (probable); coronary artery disease with myocardial infarction; hyperlipidemia; unstable angina; GERD; and (Axis IV) functional decline.

In a December 2004 VA treatment record, a VA examiner noted treating the Veteran for continuing dementia. The Veteran stated that he would not remember their conversation two hours after he left the office. 

In a January 2005 VA treatment record, a VA examiner diagnosed (Axis I) vascular dementia with depression; (Axis III) coronary artery disease; GERD; benign prostatic hyperplasia (BPH); right inguinal hernia; (Axis IV) social isolation; inactivity; inability to drive; and problems related to primary support group.

In a February 2005 VA treatment record, a VA examiner noted that the Veteran's depression was stable on medication.

In a May 2006 VA treatment record, a VA examiner diagnosed (Axis I) vascular dementia; (Axis III) coronary artery disease; GERD; BPH; right inguinal hernia; hypothyroidism; and (Axis IV) long history of dementia with depression along with multiple medical problems. The VA examiner noted that the Veteran had depression and confusion secondary to a cognitive decline. 

The record indicates that the Veteran died in 2006 of a self-inflicted gunshot wound to the head. On his death certificate, the medical examiner listed the gunshot wound as the sole cause of the Veteran's death. 

In a VA treatment record, dated July 2006, a VA social worker reported talking to the appellant about the Veteran's death. During that conversation, the appellant stated that the Veteran did not appear depressed and gave no indication that he planned on harming himself prior to his death. The appellant stated that the Veteran might have been upset about his son who had been in the hospital for the previous month for treatment for Chron's disease. The appellant also reportedly indicated that his mother had died in March of that year. The appellant indicated that the Veteran used his mother's gun to shoot himself. The appellant indicated that the Veteran had been handling his dementia well prior to his death and that he only complained of dizziness. 

In her November 2006 application for service connection for the cause of the Veteran's death, the appellant stated that the Veteran's death was caused by depression related to service. 

In a November 2007 statement, the appellant alleged that the evidence showed that the Veteran was treated for depression by VA examiners. The appellant wrote that there was "no required continuity of treatment for PTSD, and/or, I believe other associated, related, or inferred diseases." The appellant stated that the Veteran "was having `nightmares and flashbacks' before he suffered the self-inflicted wound." She also indicated that the Veteran's brother saw him "fighting a horse" in the living room in 2003.

However, the evidence does not establish that a disability that was caused or aggravated by the Veteran's service was either the principal or a contributory cause of the Veteran's death. The record contains no medical evidence suggesting that the Veteran's death was related to any cause other than a self-inflicted gunshot wound to the head in July 2006. On the July 2006 death certificate, the medical examiner did not list any cause for the Veteran's death other than the self-inflicted gunshot wound to the head. The record contains no subsequent medical opinion suggesting that any underlying medical disorder was a principal or contributory cause for the self-inflicted gunshot wound.

The appellant contends that the Veteran had a mental disorder that was related to a service, but the record contains no competent medical evidence suggesting such a relationship. The Veteran's service treatment records contain no notation indicating treatment for a mental or cardiovascular disorder. The record indicates that the Veteran experienced onset of both cardiac and mental disorder symptomatology in 2002. The only evidence of record suggesting an earlier onset date for the Veteran's mental disorder symptomatology was a statement made by the Veteran in an April 2004 VA treatment record. In that record, the VA examiner noted that the Veteran indicated that he began experiencing difficulty with his memory and focusing on the world around him while he was in his twenties. However, in all other treatment records, the Veteran indicated that he first started experiencing mental disorder symptomatology with the onset of chest pains, related to either GERD or cardiovascular symptomatology, in 2002. Moreover, in the April 2004 VA treatment record, the VA examiner noted that appellant, who was with the Veteran at the time, corrected the Veteran by stating that the Veteran's mental problems began in June 2002. The record also does not contain any competent medical opinion suggesting any relationship between the diagnosed post-service mental and cardiovascular disorders and the Veteran's service.  
	
In an October 2009 brief, the appellant through her representative reported that the Veteran's blood pressure at the time of his March 1965 service discharge examination was 118 mm Hg over 88 mm Hg. The representative stated that the Veteran's diastolic blood pressure at that time was in "the high normal range," and implied that the Veteran might have experienced hypertension during service which caused his 2002 myocardial infarction which led to his vascular dementia. 

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012). The service treatment records contain no evidence indicating that the Veteran experienced high blood pressure symptomatology meeting the VA regulatory criteria for a hypertension diagnosis during service.

Although the most recent medical records indicated that the Veteran was taking medication sometimes used for hypertension, the post-service treatment records do not contain a diagnosis of hypertension. Even if the Veteran had been diagnosed with hypertension many years after service, however, the record contains no evidence indicating a nexus between a diagnosed hypertension disorder and the Veteran's 2002 cardiac disorders. Perhaps most importantly, the record contains no medical evidence indicating a nexus between a diagnosed hypertension disorder and service. Therefore, the evidence does not indicate that the Veteran's death was related, in any manner, to a hypertension disorder related to service. 

In the November 2006 claim, the appellant stated that the Veteran had depression related to service. However, in the post-service treatment records, the Veteran indicated that he first started experiencing depressive symptomatology at the time of onset of chest pains in 2002. The record contains no statement from the Veteran or observation by a doctor suggesting that the Veteran had depression related to service. In her November 2007 substantive appeal to the Board, the appellant stated that the Veteran's brother saw him hallucinating that he was "fighting a horse" in the living room in 2003. The appellant did not indicate how these hallucinations were related to service. The treatment records in evidence clearly indicate that the Veteran experienced hallucinations and psychosis at the time of his December 2002 myocardial infarction. Subsequent treatment records indicated continued heart problems and mental disorder symptomatology related to vascular dementia in 2003, around the time of the hallucination mentioned in the November 2007 substantive appeal.

In the November 2007 substantive appeal, the appellant also indicated that the Veteran experienced PTSD symptoms, such as "nightmares and flashbacks," prior to his death. However, the medical evidence of record contains no diagnosis of PTSD or a PTSD-related disorder. In the treatment records in evidence, neither the Veteran nor the appellant, who was with the Veteran for many of his psychiatric treatment sessions, made any suggestion that he experienced any mental disorder symptomatology, to include flashbacks or nightmares, related to service. In all these records, the Veteran did not report having any traumatic experiences in service and, in fact, did not mention any particular in-service experiences at all. Although the appellant wrote in November 2007 that the appellant experienced nightmares and flashbacks prior to his death, the appellant did not state that these nightmares and flashbacks were related to any incident of service. Moreover, in a July 2006 VA treatment record, written four days after the Veteran's death, the appellant specifically denied that the Veteran experienced any particular mental health disorder symptomatology prior to his death. During a conversation with a VA social worker, the appellant stated that the Veteran did not appear depressed and seemed to be handling his dementia well, with the exception of some dizziness, just prior to his death. Moreover, in trying to surmise what events might have upset the Veteran at the time of his death, the appellant listed recent tragedies involving family members rather than events that occurred forty years ago during the Veteran's service. 

As the Veteran's statements indicating that the Veteran's death was due to mental disorder symptomatology related to service are inconsistent with the record of evidence and the appellant has implied clearly that her claim was promoted by a financial desire for benefits, the Board finds that the appellant's statements lack credibility in this matter. See Caluza, at 506. 
	
Accordingly, the preponderance of the evidence is against the appellant's claim. The weight of the evidence indicates that neither a service connected disability nor any disorder related to the Veteran's service caused or substantially contributed to the Veteran's death and entitlement to service connection for the cause of the Veteran's death must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


